Exhibit 10.7

 

EXECUTION COPY

 

 

 

 

PNMAC GMSR ISSUER TRUST,

as Issuer

 

and

 

CITIBANK, N.A.,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

 

and

 

PENNYMAC LOAN SERVICES, LLC,

as Administrator and as Servicer

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

 

and consented to by

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Noteholder

__________

AMENDMENT NO. 1

Dated as of August 10, 2018

to the

AMENDED AND RESTATED SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT

Dated as of February 28, 2018

__________

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED NOTES,

SERIES 2016-MSRVF1

 

 

 





--------------------------------------------------------------------------------

 



AMENDMENT NO. 1 TO AMENDED AND RESTATED SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT

 

This Amendment No. 1 to the Amended and Restated Series 2016-MSRVF1 Indenture
Supplement (this “Amendment”) is dated as of August 10, 2018, by and among PNMAC
GMSR ISSUER TRUST, as issuer (the “Issuer”), CITIBANK, N.A. (“Citibank”), as
indenture trustee (the “Indenture Trustee”), PENNYMAC LOAN SERVICES, LLC, as
administrator (in such capacity, the “Administrator”) and as servicer (in such
capacity, the “Servicer”), and CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as administrative agent (the “Administrative Agent”), and is consented to by
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CSCIB”), as the sole noteholder of
100% of the Series 2016-MSRVF1 Note (the “Noteholder”).

RECITALS

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer and
the Administrative Agent are parties to that certain Second Amended and Restated
Indenture, dated as of August 10, 2017 (as amended by Amendment No. 1 to the
Base Indenture, dated as of February 28, 2018, and by Amendment No. 2 to the
Base Indenture, dated as of August 10, 2018, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Base
Indenture”), the provisions of which are incorporated, as modified by that
certain Amended and Restated Series 2016-MSRVF1 Indenture Supplement, dated as
of February 28, 2018 (as amended, restated, supplement or otherwise modified
from time to time, the “VFN Indenture Supplement”, and together with the Base
Indenture, the “Indenture”), among the Issuer, Citibank, the Servicer, the
Administrator and the Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Indenture;

 

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer, the
Administrative Agent and the Noteholder have agreed, subject to the terms and
conditions of this Amendment, that the VFN Indenture Supplement be amended to
reflect certain agreed upon revisions to the terms of the VFN Indenture
Supplement;

 

WHEREAS, pursuant to Section 12.2 of the Base Indenture, the Issuer, the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent,
with prior notice to each Note Rating Agency and the consent of the Majority
Noteholders of each Series materially and adversely affected by such amendment,
by Act of said Noteholders delivered to the Issuer, the Administrator, the
Servicer, the Administrative Agent and the Indenture Trustee, upon delivery of
an Issuer Tax Opinion (unless the Noteholders unanimously consent to waive such
opinion), for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, any Indenture Supplement;

 

WHEREAS, pursuant to Section 12.3 of the Base Indenture, in executing or
accepting the additional trusts created by any amendment or Indenture Supplement
of the Base Indenture permitted by Article XII or the modifications thereby of
the trusts created by the Base Indenture, the Indenture Trustee will be entitled
to receive, and (subject to Section 11.1 of the Base Indenture) will be fully
protected in relying upon, an Opinion of Counsel stating that the





1

--------------------------------------------------------------------------------

 



execution of such amendment or Indenture Supplement is authorized and permitted
by the Base Indenture and that all conditions precedent thereto have been
satisfied (the “Authorization Opinion”); provided, that no such Authorization
Opinion shall be required in connection with any amendment or Indenture
Supplement consented to by all Noteholders if all of the Noteholders have
directed the Indenture Trustee in writing to execute such amendment or Indenture
Supplement;

 

WHEREAS, the Series 2016-MSRVF1 Note (the “Series 2016-MSRVF1 Note”), was issued
to PennyMac Loan Services, LLC (“PLS”) pursuant to the terms of the VFN
Indenture Supplement, and was purchased by CSCIB under the Master Repurchase
Agreement, dated as of December 19, 2016, by and among the Administrative Agent,
CSCIB, as buyer, and PLS, as seller (as amended, restated, supplemented or
otherwise modified from time to time, the “MSRVF1 Repurchase Agreement”),
pursuant to which PLS sold all of rights, title and interest in the Series
2016-MSRVF1 Note to CSCIB;

 

WHEREAS, pursuant to the VFN Indenture Supplement, with respect to the Series
2016-MSRVF1 Note, any Action provided by the Base Indenture or the VFN Indenture
Supplement to be given or taken by a Noteholder shall be taken by CSCIB, as the
buyer of the Series 2016-MSRVF1 Note under the MSRVF1 Repurchase Agreement;

 

WHEREAS, pursuant to Section 10 of the VFN Indenture Supplement, the parties
hereto may enter into an amendment to supplement, amend or revise any term or
provision of the VFN Indenture Supplement pursuant to the terms and provisions
of Section 12.2 of the Base Indenture with the consent of the Noteholder of 100%
of the Series 2016-MSRVF1 Note; and

 

WHEREAS, as of the date hereof, the Series 2016-MSRVF1 Note is not rated by any
Note Rating Agency.

 

NOW, THEREFORE, the Issuer, Indenture Trustee, the Administrator, the Servicer
and the Administrative Agent hereby agree, in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, that the VFN Indenture Supplement is hereby
amended as follows:

 

Section 1.       Amendment to the VFN Indenture Supplement.  The VFN Indenture
Supplement is hereby amended by deleting the definition of “Default Supplemental
Fee” from Section 2 thereof in its entirety and replacing it with the following:

“Default Supplemental Fee” means for the Series 2016-MSRVF1 Notes and each
Payment Date during the Full Amortization Period and on the date of final
payment of such Notes (if the Full Amortization Period is continuing on such
final payment date), a fee equal to (1) the related Cumulative Default
Supplemental Fee Shortfall Amount, plus (2) the product of

(a)        the Default Supplemental Fee Rate multiplied by

(b)        the average daily Note Balance since the prior Payment Date of the
Series 2016-MSRVF1 Notes multiplied by





2

--------------------------------------------------------------------------------

 



(c)        a fraction, the numerator of which is the number of days elapsed from
and including the prior Payment Date (or, if later, the commencement of the Full
Amortization Period) to but excluding such Payment Date and the denominator of
which equals 360.

Section 2.       No Note Rating Agency.  As of the date hereof and prior to the
execution of this Amendment, the Series 2016-MSRVF1 Note is not rated by any
Note Rating Agency.

Section 3.        Waiver of Issuer Tax Opinion and Authorization Opinion.
 Pursuant to Section 12.2 of the Base Indenture and Section 10 of the VFN
Indenture Supplement, the Noteholder hereby waives and instructs the
Administrative Agent and the Indenture Trustee to waive the provisions of
Section 12.2 of the Base Indenture and Section 10 of the VFN Indenture
Supplement which require delivery of an Issuer Tax Opinion with respect to this
Amendment. Pursuant to Section 12.3 of the Base Indenture, the Noteholder hereby
waives and instructs the Administrative Agent and the Indenture Trustee to waive
the provisions of Section 12.3 of the Base Indenture which requires delivery of
an Authorization Opinion with respect to this Amendment.

Section 4.       Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective upon the execution and delivery of this Amendment by all
parties hereto (the “Amendment Effective Date”).

Section 5.        Consent and Acknowledgment.  By execution of this Amendment,
CSCIB, as Noteholder of 100% of the Series 2016-MSRVF1 Note, hereby consents to
this Amendment.  The Noteholder certifies that it is the sole Noteholder of the
Series 2016-MSRVF1 Note with the right to instruct the Indenture Trustee.  In
addition, the Noteholder certifies as to itself that (i) it is authorized to
execute and deliver this consent and such power has not been granted or assigned
to any other person, (ii) the Person executing this Indenture Supplement on
behalf of the Noteholder is duly authorized to do so, (iii) the Indenture
Trustee may conclusively rely upon such consent and certifications, (iv) the
execution by Noteholder of this Amendment should be considered an “Act” by
Noteholders pursuant to Section 1.5 of the Base Indenture, and (v) it
acknowledges and agrees that the amendments effected by this Amendment shall
become effective on the Amendment Effective Date.

Section 6.       Representations and Warranties.  The Issuer hereby represents
and warrants to the Indenture Trustee, the Administrative Agent and the
Noteholder that as of the date hereof it is in compliance with all the terms and
provisions set forth in the Indenture on its part to be observed or performed
remains bound by the terms thereof, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 9.1 of the Base Indenture.

Section 7.       Limited Effect.  Except as expressly amended and modified by
this Amendment, the Indenture shall continue to be, and shall remain, in full
force and effect in accordance with its terms and the execution of this
Amendment.

Section 8.       No Recourse.  It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Savings Fund Society, FSB





3

--------------------------------------------------------------------------------

 



(“WSFS”), not individually or personally but solely as Owner Trustee of the
Issuer under the Trust Agreement, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, warranties,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, warranties, undertakings and
agreements by WSFS but is made and intended for the purpose of binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on WSFS, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) WSFS has made no investigation as to the accuracy
or completeness of any representations or warranties made by the Issuer in this
Amendment and (e) under no circumstances shall WSFS be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment or any other related documents.

Section 9.        Successors and Assigns.  This Amendment shall be binding upon
the parties hereto and their respective successors and assigns.

Section 10.      GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 11.      Counterparts.  The Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page by facsimile
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 12.      Entire Agreement.  The Indenture, as amended by this Amendment,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof, and fully supersedes any prior or contemporaneous
agreements relating to such subject matter.





4

--------------------------------------------------------------------------------

 



Section 13.      Recitals.  The recitals and statements contained in this
Amendment shall be taken as the statements of the Issuer, and the Indenture
Trustee does not assume any responsibility for their correctness.  The Indenture
Trustee does not make any representation as to the validity or sufficiency of
this Amendment (except as may be made with respect to the validity of its own
obligations hereunder.)  In entering into this Amendment, the Indenture Trustee
shall be entitled to the benefit of every provision of the Indenture relating to
the conduct of, or affecting the liability of or affording protection to it.

[Signature Pages Follow]

 

 

 



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB,  
not in its individual capacity but solely as
Owner Trustee

 

 

 

 

 

By:

/s/ Jeff Everhart

 

Name:

     Jeff Everhart

 

Title:

     Vice President





[PNMAC GMSR ISSUER TRUST Amendment No. 1 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------

 



 

PENNYMAC LOAN SERVICES, LLC, as
Servicer and as Administrator

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

     Pamela Marsh

 

Title:

     Managing Director, Treasurer





[PNMAC GMSR ISSUER TRUST Amendment No. 1 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------

 



 

CITIBANK, N.A., as Indenture Trustee, and
not in its individual capacity

 

 

 

 

 

By:

/s/ Valerie Delgado

 

Name:

     Valerie Delgado

 

Title:

     Senior Trust Officer





[PNMAC GMSR ISSUER TRUST Amendment No. 1 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------

 



 

CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as
Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

     Dominic Obaditch

 

Title:

     Vice President





[PNMAC GMSR ISSUER TRUST Amendment No. 1 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------

 



 

CONSENTED TO BY:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Noteholder of 100% of the Series
2016-MSRVF1 Note

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

     Dominic Obaditch

 

Title:

     Authorized Signatory

 

 

 

 

 

By:

/s/ Margaret Dellafera

 

Name:

     Margaret Dellafera

 

Title:

     Authorized Signatory

 

[PNMAC GMSR ISSUER TRUST Amendment No. 1 to A&R Series 2016-MSRVF1 Indenture
Supplement]

--------------------------------------------------------------------------------